When the defendant is named Nathaniel in the bill, and he was convicted by the-name of Nathan, proof may be received to show that these designations are of the same person; and also, that the two names are in the neighborhood esteemed one and the same.It was questioned whether this was the same person. Several witnesses were admitted, who testified that in this part of the country Nathan and Nathaniel are considered the same name, and one-witness who was at the trial identified the convict to be the husband of the complainant.